Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:18-cv-23443-GAYLES

  CARACOL TELEVISION, S.A.,

         Plaintiff,

  vs.

  TELEMUNDO TELEVISION STUDIOS,
  LLC., TELEMUNDO INTERNACIONAL
  LLC, AND TELEMUNDO NETWORK
  GROUP LLC,

         Defendants.
                                                   /

                      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                       AS TO COUNT I OF THE AMENDED COMPLAINT

         Plaintiff Caracol Television, S.A. moves this Court pursuant to Rule 56, Federal Rules of

  Civil Procedure, for entry of summary judgment against defendant Telemundo Television

  Studios, LLC., (referred to herein as “Telemundo”), on Caracol’s action for declaratory relief

  stated in Count I of the Amended Complaint (D.E. 7). Count I seeks declaratory relief from this

  Court in the form of a declaration that Caracol did not assign to Telemundo Caracol’s one-half

  share of the copyright in Season 1 of the telenovela titled “El Señor de los Cielos,” and that, as a

  result, Caracol and Telemundo continue as joint owners of the copyright in the first season of

  “El Señor de los Cielos.” Caracol asserts that there are no genuine issues of material fact and it

  is entitled to judgment as a matter of law.




                                                   1
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 2 of 15



         Uncontroverted Facts 1

         This action arises from a series of business transactions between Bogota-based Caracol

  and Miami-based Telemundo beginning in October 2012 for the co-production of a telenovela

  titled “El Señor de los Cielos.” In a Co-Production Agreement entered in 2012, the parties agreed

  to share in funding the production and agreed that the parties would own the copyright in the

  program (called the “Series”) jointly. The Co-Production Agreement also provided that if either

  of the joint owners wanted to produce a sequel or other “Derived Series,” that party had to offer

  the other party an opportunity to co-produce. If the other party declined the offer, the parties

  agreed to negotiate in good faith the terms under which the interested party would be granted the

  sole right to produce the derivative work. (SMF ¶¶ 5–8). The production of the Series was

  completed and the program first aired in 2013. (SMF ¶¶ 12-13).

         Following this procedure, Telemundo approached Caracol in 2013 offering the

  opportunity to co-produce a sequel to “El Señor de los Cielos,” termed a “second part.” Caracol

  declined to co-produce, and the parties negotiated the terms under which Telemundo was granted

  the right to produce the “Sequel,” which became the second season of “El Señor de los Cielos.”

  Accordingly, the parties agreed in a Letter Agreement dated August 27, 2013 with an attached

  Term Sheet that Caracol would not participate in the production of a second season of “El Señor

  de los Cielos,” and that Telemundo would produce and own what was termed the “Sequel.”

  (SMF ¶¶ 15-17).

         In August of 2014, Caracol learned that Telemundo interpreted the provisions of the

  Letter Agreement to be a complete assignment of Caracol’s interest in the original work, the first


  1
    In accordance with Local Rule 56.1, the plaintiff files with this motion a Statement of Material
  Facts. References to specific uncontroverted facts in the Statement will be designated “SMF”
  followed by the relevant paragraph number(s).


                                                    2
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 3 of 15



  season of “El Señor de los Cielos,” produced in 2013. As a result of Telemundo’s interpretation,

  it claims that it owns all of the copyright in “El Señor de los Cielos.” (SMF ¶ 18). Telemundo

  has since produced four more seasons of “El Señor de los Cielos,” has announced plans to

  produce a seventh season of the program and has produced a spin-off program titled “El Chema.”

  (SMF ¶¶ 19, 20).

         Caracol disputes Telemundo’s claim and asserts that it did not make an assignment of its

  rights, and that it is entitled to compensation for Telemundo’s breach of the parties’ agreements.

  This would include accounting for the profits earned by Telemundo from the later seasons of “El

  Señor de los Cielos” produced by Telemundo after Season 2, and from a spinoff from the series,

  titled “El Chema.”

         Count I of the Amended Complaint seeks declaratory relief regarding this dispute over

  the ownership of the copyright. Count II asserts breach of contract claims against Telemundo

  based upon the premise that Caracol continues as the owner of a one-half interest in the

  copyright in the first season of “El Señor de los Cielos.” Count III seeks an accounting for the

  profits earned by Telemundo from its continued exploitation of the original copyrighted

  program, and for an accounting as to certain royalties provided in the Letter Agreement. Count

  IV asserts claims for copyright infringement, specifically for the use of fictional characters

  authored by Caracol in earlier works owned by Caracol.

         This motion for summary judgment addresses only the request for declaratory relief

  asserted in Count I. The basic question posed by Count I is whether or not the terms of the

  parties’ Letter Agreement operate as an assignment of Caracol’s copyright interest in the first

  season of “El Señor de Los Cielos.”




                                                   3
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 4 of 15



         Argument

         1.     Summary Judgment Standards

         Rule 56 of the Federal Rules of Civil Procedure provides for the means to obtain

  judgment on a claim or defense without trial. Rule 56(a) provides:

         A party may move for summary judgment, identifying each claim or defense —
         or the part of each claim or defense — on which summary judgment is sought.
         The court shall grant summary judgment if the movant shows that there is no
         genuine dispute as to any material fact and the movant is entitled to judgment as a
         matter of law. The court should state on the record the reasons for granting or
         denying the motion.

  As stated by this Court in Pons v. Latin Motors Int'l, LLC, 17-CV-22439, 2018 WL 2688797, at

  *1–2 (S.D. Fla. May 8, 2018):

         Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment “is
         appropriate only if ‘the movant shows that there is no genuine issue as to any
         material fact and the movant is entitled to judgment as a matter of law.’” Tolan v.
         Cotton, 134 S. Ct. 1861, 1866 (2014) (per curiam) (quoting Fed. R. Civ. P.
         56(a)); see also Alabama v. North Carolina, 560 U.S. 330, 344 (2010). “By its
         very terms, this standard provides that the mere existence of some alleged factual
         dispute between the parties will not defeat an otherwise properly
         supported motion for summary judgment; the requirement is that there be
         no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
         247–48 (1986). An issue is “genuine” if a reasonable trier of fact, viewing all of
         the record evidence, could rationally find in favor of the nonmoving party in light
         of his burden of proof. Harrison v. Culliver, 746 F.3d 1288, 1298 (11th Cir. 2014).
         And a fact is “material” if, “under the applicable substantive law, it might affect
         the outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,
         1259–60 (11th Cir. 2004). “Where the material facts are undisputed and all that
         remains are questions of law, summary judgment may be granted.” Eternal Word
         Television Network, Inc. v. Sec'y of U.S. Dep't of Health & Human Servs., 818 F.3d
         1122, 1138 (11th Cir. 2016).

         The Court must construe the evidence in the light most favorable to the nonmoving
         party and draw all reasonable inferences in that party’s favor. SEC v. Monterosso,
         756 F.3d 1326, 1333 (11th Cir. 2014). However, to prevail on a motion for
         summary judgment, “the nonmoving party must offer more than a mere scintilla of
         evidence for its position; indeed, the nonmoving party must make a showing
         sufficient to permit the jury to reasonably find on its behalf.” Urquilla-Diaz v.
         Kaplan Univ., 780 F.3d 1039, 1050 (11th Cir. 2015). The nonmovant must come
         forward with evidence sufficient to call into question the inference created by the


                                                  4
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 5 of 15



         movant’s evidence on the particular material fact. Only if after introduction of the
         non-movant’s evidence, the combined body of evidence presented by the two
         parties relevant to the material fact is still such that the movant would be entitled to
         a directed verdict at trial—that is, such that no reasonable jury could find for the
         non-movant—should the movant be permitted to prevail without a full trial on the
         issues. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

         Under Rule 56(c), “[a] party asserting that a fact cannot be or is genuinely disputed
         must support the assertion by ... citing to particular parts of materials in the record,
         including depositions, documents, electronically stored information, affidavits or
         declarations, stipulations (including those made for purposes of the motion only),
         admissions, interrogatory answers, or other materials” or by “showing that the
         materials cited do not establish the absence or presence of a genuine dispute, or
         that an adverse party cannot produce admissible evidence to support the fact.” Fed.
         R. Civ. P. 56(c).

         “Unsworn statements do not meet the requirements of Rule 56,” and district courts
         may not rely on such statements in ruling on a motion for summary judgment.
         Dudley v. City of Monroeville, 446 F. App'x 204, 207 (11th Cir. 2011).

         Relatedly, Southern District of Florida Local Rule 56.1 requires that a motion for
         summary judgment be accompanied by a statement of undisputed material facts
         that is, inter alia, “supported by specific references to pleadings, depositions,
         answers to interrogatories, admissions, and affidavits on file with the Court.” Id.
         S.D. Fla. L.R. 56.1(a)(2). Local Rule 56.1(b), which governs the effect of a
         nonmovant’s failure to controvert a movant’s statement of undisputed facts,
         provides: “All material facts set forth in the movant’s statement filed and
         supported as required above will be deemed admitted unless controverted by the
         opposing party’s statement, provided that the Court finds that the movant’s
         statement is supported by evidence in the record.” Id. R. 56.1(b) (emphasis added).

  Accord, Azze v. Dade Med. Coll., Inc., 15-CV-24175, 2017 WL 880426, at *1–2 (S.D. Fla. Mar.

  6, 2017).

         With this motion, as required by Local Rule 56.1, Caracol is filing a statement of

  undisputed material facts, supported by references to admitted allegations in pleadings and

  declarations made under oath. 2 These undisputed facts support that claim that Caracol did not

  make an assignment of its one-half interest in the copyright in Season 1 of “El Señor de los


  2
    Caracol relies upon the Declaration of Jorge Martinez de Leon, August 23, 2018 (DE 3-1), and
  the Declaration of Jorge Martinez de Leon, July 12, 2019 (filed with this motion).


                                                   5
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 6 of 15



  Cielos,” and Caracol is entitled to summary judgment declaring that no assignment of copyright

  was made and that Caracol continues as the owner of a one-half interest in the first season of “El

  Señor de los Cielos.”

            2.     Federal Jurisdiction

            This action for declaratory relief requires the application of U.S. Copyright Law to

  determine the issue presented. This Court has exclusive jurisdiction pursuant to 28 U.S.C.

  1338(a), which provides in part:

            The district courts shall have original jurisdiction of any civil action arising under any
            Act of Congress relating to patents, plant variety protection, copyrights and trademarks.
            No State court shall have jurisdiction over any claim for relief arising under any Act of
            Congress relating to patents, plant variety protection, or copyrights.

            3.     Federal Declaratory Action

            28 U.S.C. § 2201(a) provides:

            In a case of actual controversy within its jurisdiction, … any court of the United
            States, upon the filing of an appropriate pleading, may declare the rights and other
            legal relations of any interested party seeking such declaration, whether or not
            further relief is or could be sought. Any such declaration shall have the force and
            effect of a final judgment or decree and shall be reviewable as such. 3

            Caracol presents an actual controversy between the parties over the effect of their

  Letter Agreement upon the parties’ joint ownership of the copyright in Season 1 of “El

  Señor de los Cielos.”

            4.     Federal Law of Rights of Co-Owners of Copyright

            The authors of a joint work are co-owners of copyright in the work. 17 U.S.C. § 201(a).

  Among the exclusive rights enjoyed by copyright owners under Section 106 of the Copyright




  3
      Exceptions described in the statute are not applicable in this case, and are omitted.


                                                      6
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 7 of 15



  Act, 17 U.S.C. § 106, is the right to prepare or authorize others to prepare derivative works based

  upon the copyrighted work.

         Normally, a joint owner of a copyright has the right to prepare a derivative work without

  the permission or authorization of the other owner, owing only a duty to account to the co-owner

  for its share of profits realized from the exploitation of the derivative work. Oddo v. Ries, 743

  F.2d 630, 632–33 (9th Cir. 1984). Caracol and Telemundo agreed, however, to restrict that right

  and to require either co-production of derivative works or negotiation of terms permitting one

  party to solely produce derivatives.

         The Copyright Act provides guidance on the extent of the ownership of an author of a

  derivative work. 17 U.S.C. § 103(b) provides:

         The copyright in a … derivative work extends only to the material contributed by
         the author of such work, as distinguished from the preexisting material employed
         in the work, and does not imply any exclusive right in the preexisting material.
         The copyright in such work is independent of, and does not affect or enlarge the
         scope, duration, ownership, or subsistence of, any copyright protection in the
         preexisting material.

         Thus, without some agreement to the contrary, Caracol’s permission to allow Telemundo

  to produce the Sequel does not affect the joint ownership of the original Series.

         5.      Federal Copyright Law of Assignments

         Title 17, Section 101, U.S. Code, defines a “transfer of copyright ownership” as

         an assignment, mortgage, exclusive license, or any other conveyance, alienation,
         or hypothecation of a copyright or of any of the exclusive rights comprised in a
         copyright, whether or not it is limited in time or place of effect, but not including
         a nonexclusive license.

  The means of transferring one’s ownership of a copyright is controlled by 17 U.S.C. § 204(a),

  which provides,

         A transfer of copyright ownership, other than by operation of law, is not valid
         unless an instrument of conveyance, or a note or memorandum of the transfer, is


                                                   7
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 8 of 15



         in writing and signed by the owner of the rights conveyed or such owner’s duly
         authorized agent.

  Thus, compliance with Section 204(a) is required in order for Caracol to have effectively

  transferred to Telemundo its share of copyright ownership in Season 1 of “El Señor de los

  Cielos.”

         “Section 204 ensures that the creator of a work will not give away his copyright

  inadvertently and forces a party who wants to use the copyrighted work to negotiate with the

  creator to determine precisely what rights are being transferred and at what price.” Effects

  Associates, Inc. v. Cohen, 908 F.2d 555, 557 (9th Cir. 1990). While state statutes of frauds serve

  a purely evidentiary function, “a transfer of copyright is simply ‘not valid’ without a writing. …

  Section 204’s writing requirement not only protects authors from fraudulent claims, but also

  ‘enhances predictability and certainty of ownership—‘Congress’s paramount goal’ when it

  revised the Act in 1976.’” Id.; Konigsberg Intern. Inc. v. Rice, 16 F.3d 355, 357 (9th Cir. 1994).

          “The copyright laws do not specify what constitutes a sufficient note or memorandum.”

  Pamfiloff v. Giant Records, Inc., 794 F. Supp. 933, 936 (N.D. Cal. 1992). “No magic words must

  be included in a document to satisfy 204(a). Rather, the parties' intent as evidenced by the

  writing must demonstrate a transfer of the copyright.” Sisyphus Touring, Inc. v. TMZ

  Productions, Inc., 208 F. Supp. 3d 1105, 1112–13 (C.D. Cal. 2016).

         In Pamfiloff, the court found Section 204(a) to be analogous to a statute of frauds, which

  requires a writing that (1) reasonably identify the subject matter of the agreement, (2) be

  sufficient to indicate that the parties have come to an agreement, and (3) state with reasonable

  certainty the essential terms of the agreement.

         To be valid, an assignment under § 204(a) must “clearly identify the deal and its basic
         parameters.” Weinstein Co. v. Smokewood Entertainment Group, LLC, 664 F.Supp.2d
         332, 342 (S.D.N.Y.2009). Even as between the copyright owner and the alleged licensee,


                                                    8
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 9 of 15



         a particular writing must reflect a “clear and equivocal” intention on the part of the
         copyright owner to transfer ownership. Id. at 341. “The purpose of the signed writing
         requirement is to ensure that the copyright owner deliberately transfers is [sic] ownership
         interest and that the owner does so in way that provides the parties with a clear guide to
         their rights and responsibilities.” Id. (citing Effects Associates, 908 F.2d at 557).

  Woods v. Resnick, 725 F. Supp. 2d 809, 826 (W.D. Wis. 2010).

         The “terms of any writing purporting to transfer copyright interests, even a one-line pro

  forma statement, must be clear.” Papa's–June Music v. McLean, 921 F.Supp. 1154, 1159

  (S.D.N.Y.1996).

         … any ambiguity concerning the alleged transfer must be interpreted in favor of
         the original copyright holder in order to satisfy the purpose of Section 204(a).
         According to the Ninth Circuit, Section 204(a) “ensures that the creator of a work
         will not give away his copyright inadvertently and forces a party who wants to use
         the copyright work to negotiate with the creator to determine precisely what rights
         are being transferred and at what price.” Effects Assocs., 908 F.2d at 557. Another
         Judge of this Court has held that any ambiguity in the transfer document must be
         construed in favor of the original copyright holder in order to avoid such
         inadvertent transfers. Cassway v. Chelsea Historic Props., 1993 WL 64633
         (E.D.Pa. Mar. 4, 1993); see also Tasini v. New York Times Co., 972 F.Supp. 804,
         810 (S.D.N.Y.), rev'd on other grounds, 206 F.3d 161 (2d Cir.2000).
  Bieg v. Hovnanian Enterprises, Inc., 157 F. Supp. 2d 475, 480 (E.D. Pa. 2001). Accordingly, if

  the writing in issue does not reflect a clear intent by Caracol to transfer its copyright ownership,

  it cannot operate as such a transfer. Any ambiguity in the document must be construed in favor

  of Caracol to avoid any less-than-than-clear assignment.

         5.      Judicial Interpretation of Contracts

         “Under federal common law, where a contract ‘is so worded that it can be given a certain

  definite legal meaning or interpretation, then it is not ambiguous, and the Court will construe the

  contract as a matter of law.’” Mycko v. M/Y Amarula Sun, No. 14-62215-CIV, 2015 WL

  2384060, at *3 (S.D. Fla. May 19, 2015) (quoting Foreman v. Exxon, Corp., 770 F.2d 490, 496

  (5th Cir.1985). Under Florida law “[w]here a contract is clear and unambiguous, it must be


                                                    9
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 10 of 15



   enforced pursuant to its plain language... In such a situation, the language itself is the best

   evidence of the parties’ intent, and its plain meaning controls.” Hahamovitch v. Hahamovitch,

   174 So.3d 983, 985 (Fla. 2015). See also Carretta v. Royal Caribbean Cruises Ltd., 343 F. Supp.

   3d 1300, 1302–03 (S.D. Fla. 2018).

             As established above, under Section 204 of the Copyright Act, a clear statement of the

   intent to transfer a copyright is required, and only clear and unambiguous language transferring a

   copyright will suffice.

             6.     The Letter Agreement Is Not an Assignment of Caracol’s Copyright

             Caracol does not dispute that the copyright in Season 2 of “El Señor de los Cielos” is

   owned by Telemundo. That is exactly what the Letter Agreement was designed to do, to allow

   Telemundo to prepare a derivative work, a “Sequel” composed of “approximately sixty (60)

   episodes … based on the original format of the Series.”

             On its face, the parties’ Letter Agreement does not assign Caracol’s share of the

   copyright in the original Series to Telemundo. There is no express transfer of Caracol’s rights in

   the Letter Agreement. Nothing in the wording of the Letter Agreement operates as an

   “instrument of conveyance.” None of the wording evidences a clear intent to transfer Caracol’s

   copyright. On its face, then, the Letter Agreement fails to satisfy the requirements of Section

   204(a).

             It is clear that the Letter Agreement is concerned only with rights in the “Sequel,” the

   program that became the second Season of “El Señor de los Cielos.” The clear intent of the

   Letter Agreement is to provide Telemundo with permission to produce the second season and to

   own the copyright in the Second Season only.




                                                      10
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 11 of 15



           The Letter Agreement begins with the statement, “This offer letter is provided to you

   [Caracol] pursuant to Section 5(b) of the Co-Production Agreement …,” which is the agreement

   governing the parties’ co-production the original Series, that is, the first season of “El Señor de

   los Cielos.” The referenced Section 5(b) provided that in the event either party became interested

   in “creating and/or producing or licensing” a so-called Derived Series in the form of a remake,

   spinoff or sequel, it would offer the other party an option to co-produce the Derived Series. The

   provision provided further that if the other party declined to co-produce, then “the Parties shall

   negotiate in good faith … the terms under which the interested party may be granted sole right to

   produce the Derived Series.” The provision goes on to describe minimum terms including

   payment of a license fee and a first right of refusal on exhibition rights in the party’s home

   territory.

           Accordingly, the Term Sheet attached to the Letter Agreement provides Telemundo the

   right to develop and produce a sequel, provides it with permission to use elements of the original

   series, and consents to Telemundo’s ownership of the resulting sequel. This is made clear in

   Section 3(b) of the Term Sheet which provides, in part:

           The Sequel will be based on the original format of the Series, which [Telemundo]
           shall have all right to use all elements (e.g., characters, story, scenarios, locales,
           etc.) derived from the Series and any new elements added by [Telemundo] for
           purposes of creating the Sequel.

   This grant of rights is superfluous if the parties had intended a transfer of all of Caracol’s rights

   in the original Series. If the Term Sheet could be interpreted to make Telemundo the sole owner

   of the original Series, it would not need Caracol’s permission to use its format or its elements to

   prepare the Sequel. Thus, the parties’ agreement contradicts an intent to transfer ownership.




                                                     11
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 12 of 15



          Further, the grant of rights to use elements of the original Series, in the plain language of

   the Term Sheet, applies to the Sequel only, and cannot be construed as permission to produce

   subsequent sequels and spinoffs.

          Section 3(b) goes on to acknowledge that the original series contained material

   specifically licensed by Caracol, and states:

          For clarity, [Telemundo] will not be entitled to use images and content licensed by
          Caracol for the Series, except as agreed mutually by the Parties in a case-by-case
          scenario.

   This provision limits Telemundo’s ability to use elements from the original Series that were

   separately owned by Caracol. While authorizing Telemundo to use jointly-owned elements of the

   original Series, the language of Section 3 makes no change in the parties’ joint ownership of the

   original Series.

          The plain language of the agreement clearly defines the rights of Telemundo in the

   Sequel. Section 7 of the Term Sheet, titled “Ownership,” makes it clear that Telemundo is to

   own the Sequel that it will produce. The first paragraph states,

          From inception through all stages of completion, the Sequel and all elements
          thereof, including the underlying works, format and scripts of the Series, will be
          exclusively owned by [Telemundo] throughout the world.

   This provision makes it clear that Telemundo owns the Sequel and all of its elements of the

   Sequel including those elements that came from the Series. While Telemundo has asserted that

   this provision gives it ownership of all elements of the original series, this provision does not

   support that position. The language does not state that Telemundo owns all of the Sequel and all

   of the original series. It simply states that Telemundo owns the Sequel including the elements

   that were borrowed from the original series. The “including” clause serves to illustrate the

   elements of the Sequel that Telemundo would own. This clarifies that Telemundo owns the



                                                    12
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 13 of 15



   Sequel in its entirety, free of any claim of ownership by Caracol based upon the use of elements

   contained in the original Series. An interpretation of this clause as a surrender of all of Caracol’s

   copyright ownership in the original Series not only defies logic, but fails the test of assignment

   provided in 17 U.S.C. §204.

          The language of the Letter Agreement contradicts an intention to make an assignment of

   copyright. Provisions of the Letter Agreement make a specific grant to Telemundo of permission

   to use elements of the original Series in Telemundo’s production of the Sequel. If a transfer of

   Caracol’s rights in the original Series were transferred, such permission would be unnecessary.

   The granting such permission, then, contradicts an intent to transfer ownership of Caracol’s share

   of copyright.

          The Letter Agreement’s sole reference to the parties’ earlier agreements is the statement

   that the offer is made pursuant to Section 5(b) of the Co-Production Agreement, acknowledging

   the obligation to offer a joint production or to negotiate the terms under which Telemundo could

   produce the Sequel on its own. If the intent of the Letter Agreement was to transfer all of

   Caracol’s copyright ownership to Telemundo, then Telemundo, as the sole owner of the original

   Series, would no longer owe any obligations to Caracol under the Co-Production Agreement, and

   compliance with Section 5(b) would be unnecessary. Again, the language of the Letter

   Agreement contradicts any intent to transfer Caracol’s interest in the original Series.

          For any of these reasons, the Letter Agreement and Term Sheet cannot stand as an

   expression of transfer of Caracol’s share of ownership interest in the original Series. Most

   important, however, is the lack of a clear expression, in a written and signed instrument, of an

   intent to transfer Caracol’s share of the copyright in the original Series. The Letter Agreement




                                                    13
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 14 of 15



   fails to satisfy the requirements of 17 U.S.C. § 204 and cannot operate as a transfer or

   assignment of Caracol’s interest in the copyright of the original Series.

          Conclusion

          The pleadings, admissions, and declarations on file show that there is no genuine issue of

   material fact and that the plaintiff is entitled to a judgment against the defendants as a matter of

   law. The parties’ Letter Agreement, claimed by Telemundo to embody an assignment of

   Caracol’s copyright in Season 1 of “El Señor de los Cielos,” does not satisfy the requirement

   imposed by Section 204(a) of the Copyright Act. Accordingly, this Court should enter summary

   judgment in favor of plaintiff Caracol on Count I of the Amended Complaint and declare that

   Caracol remains the owner of a one-half share of the copyright in Season 1 of “El Señor de los

   Cielos.”

          DATED this 12 day of July, 2019.



                                                  Respectfully submitted,

                                                  /s/David M. Rogero/
                                                  David M. Rogero
                                                  Fla. Bar No. 212172
                                                  E-mail: dmrogero@dmrpa.com
                                                  David M. Rogero, P.A.
                                                  2625 Ponce de Leon Blvd, Suite 280
                                                  Coral Gables, FL 33134
                                                  Telephone: (305) 441-0200
                                                  Fax: (305) 460-4099
                                                  Attorney for Plaintiff Caracol Television S.A.




                                                    14
Case 1:18-cv-23443-DPG Document 57 Entered on FLSD Docket 07/12/2019 Page 15 of 15



                                  CERTIFICATE OF SERVICE

          I certify that on July 12, 2019, I served the foregoing Plaintiff’s Motion for Summary

   Judgment as to Count I of the Amended Complaint, together with the Plaintiff’s Statement of

   Material Facts Supporting Plaintiff’s Motion for Summary Judgment as to Count I of the

   Amended Complaint and the Declaration of Jorge Martinez de Leon in Support of Plaintiff’s

   Motion for Summary Judgment as to Count I of the Amended Complaint, upon the following

   persons through the Court’s CM/ECF facility:

          Gregory W. Herbert, Esq.
          Joshua Brown, Esq.
          Greenberg Traurig, P.A.
          450S. Orange Avenue, Suite 650
          Orlando, FL 32801
          herbertg@gtlaw.com; brownjr@gtlaw.com
          Attorneys for Defendants


                                               /s/David M. Rogero/




                                                  15
